EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Feng Zhou, registration no. 78935 on 8/8/2022.
The application has been amended as follows: 
In Claims
Cancel claim 6
Cancel claim 18

1.	(Currently Amended)	A method for generating a chip-based computing function, comprising:
acquiring an input parameter value associated with a computing function supported by a chip;
determining, based on the input parameter value, at least one candidate computing function template corresponding to the computing function, the candidate computing function template having a configurable parameter associated with performance of the candidate computing function template, and 
the configurable parameter having at least one candidate value, wherein the performance of the candidate computing function template is estimated by: 
generating a first measurement parameter set including at least the configurable parameter; 
estimating, according to the first measurement parameter set, performance of the determined at least one candidate computing function template; 
generating a next measurement parameter set based on the estimated performance according to the first measurement parameter set by machine learning; and 
estimating, according the next measurement parameter set, performance of the determined at least one candidate computing function template,
wherein estimating the performance of the determined at least one candidate computing function template comprises: applying the input parameter value and at least one candidate value of the configurable parameter to the at least one candidate computing function template, 
generating a code of the at least one candidate computing function template by means of just-in-time compilation, and executing the code; and 
determining, according to the input parameter value and candidate values of the configurable parameter of the candidate computing function template,
 a target computing function template and a target value of a configurable parameter of the target computing function template to implement the chip-based computing function.

13.	(Currently Amended)	An apparatus for chip design, comprising:
at least one processor; and
a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising:
acquiring an input parameter value associated with a computing function supported by a chip;
determining, based on the input parameter value, at least one candidate computing function template corresponding to the computing function, 
the candidate computing function template having a configurable parameter associated with performance of the candidate computing function template, and 
the configurable parameter having at least one candidate value, wherein the performance of the candidate computing function template is estimated by: 
generating a first measurement parameter set including at least the configurable parameter; 
estimating, according to the first measurement parameter set, performance of the determined at least one candidate computing function template; 
generating a next measurement parameter set based on the estimated performance according to the first measurement parameter set by machine learning; and 
estimating, according the next measurement parameter set, performance of the determined at least one candidate computing function template,
wherein estimating the performance of the determined at least one candidate computing function template comprises: applying the input parameter value and at least one candidate value of the configurable parameter to the at least one candidate computing function template, 
generating a code of the at least one candidate computing function template by means of just-in-time compilation, and executing the code; and
determining, according to the input parameter value and candidate values of the configurable parameter of the candidate computing function template,
 a target computing function template and a target value of a configurable parameter of the target computing function template to implement the chip-based computing function.

25.	(Currently Amended)	A non-transitory computer-readable storage medium, storing a computer program, wherein the computer program, when executed by a processor, causes the processor to perform operations, the operations comprising:
acquiring an input parameter value associated with a computing function supported by a chip;
determining, based on the input parameter value, at least one candidate computing function template corresponding to the computing function, 
the candidate computing function template having a configurable parameter associated with performance of the candidate computing function template, and 
the configurable parameter having at least one candidate value, wherein the performance of the candidate computing function template is estimated by: 
generating a first measurement parameter set including at least the configurable parameter; 
estimating, according to the first measurement parameter set, performance of the determined at least one candidate computing function template; 
generating a next measurement parameter set based on the estimated performance according to the first measurement parameter set by machine learning; and 
estimating, according the next measurement parameter set, performance of the determined at least one candidate computing function template,
wherein estimating the performance of the determined at least one candidate computing function template comprises: applying the input parameter value and at least one candidate value of the configurable parameter to the at least one candidate computing function template, 
generating a code of the at least one candidate computing function template by means of just-in-time compilation, and executing the code; and
determining, according to the input parameter value and candidate values of the configurable parameter of the candidate computing function template, 
a target computing function template and a target value of a configurable parameter of the target computing function template to implement the chip-based computing function.

Allowable Subject Matter
Claims 1-5, 7-17 and 19-25 (renumbered 1-23) are allowed.
The following is an examiner’s statement of reasons for allowance: 
 The arguments in applicant’s remarks filed on 7/15/2022 were fully considered and are persuasive. The applicant successfully argued the cited prior art does not teach or suggest the limitations determining, based on the input parameter value, at least one candidate computing function template corresponding to the computing function, the candidate computing function template having a configurable parameter associated with performance of the candidate computing function template, and  the configurable parameter having at least one candidate value, wherein the performance of the candidate computing function template is estimated by generating a first measurement parameter set including at least the configurable parameter” (remarks, pages 12-16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowances”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANIL KHATRI/Primary Examiner, Art Unit 2191